DETAILED ACTION
Claims 1-4, 6-8, 10-17 and 19-23 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/8/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ting et al. (Pub. No. US 2008/0249885 A1) [0031] lines 1-8 and [0034] lines 1-6 which is able to show an asset providing/developer computer device, a different asset consumer/user device and a different asset marketplace device all connected over the network thus showing the three separate types of devices of a developer/provider a user/consumer and a marketplace/application store where the marketplace has a sever and has the ability to compile code where the specifics of the compiling of intermediate code into an application binary can be seen in Andrade Col. 1 lines 63-Col. 2 line 5 and Col. 5 lines 32-45 and claim 20 showing the specifics of compiling an executable and while Ting is not specific of the generation of the intermediate code it is seen in Seibert Col 8 lines 66- Col.9 lines 9 showing the specifics of the developer generated binary code information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert et al. (Patent No. US 9,727,448 B1), in view of AbiEzzi (Pub. No. US 2016/0261671 A1), in view of Andrade et al. (Patent No. US 8,904,366 B2), and further in view of Ting et al. (Pub. No. US 2008/0249885 A1).

As to claims 1 and 15, Seibert discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to generate a plurality of executables for a plurality of user devices, the method comprising:
receiving, at an application store, a plurality of requests for a retrieval of a plurality of binary machine code applications from the plurality of user devices, wherein each of the plurality of binary machine code applications having been stored as intermediate code generated by one or more developer devices , the plurality of user devices are different than the application store (Seibert Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository, thus acting as a type of application store on a developer device the code repository storing source code, intermediate object code and compiled binary the device includes compiler where the applications can be retrieved from the storage device by a plurality of other/tester and/or market devices viewed as different from the device hosting the application repository).  

Seibert does not specifically disclose the plurality of user devices have different classes of user devices; and for each of the plurality of requests, determining a class for the user device corresponding to that request by receiving a set of characteristics of the user device corresponding to that request for the binary machine code application, and determining the class using at least the set of characteristics.

However, AbiEzzi discloses the plurality of user devices have different classes of user devices; and for each of the plurality of requests, determining a class for the user device corresponding to that request by receiving a set of characteristics of the user device corresponding to that request for the binary machine code application, and determining the class using at least the set of characteristics (AbiEzzi [0032] lines 1-12 and claim 5; which shows being able to determine the class for the user device out of a plurality of class options for the respective user requested based on characteristic information of the user device where the specific information for the binary machine code application can be seen disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing data to incorporate the teachings of AbiEzzi, showing the determination of class of requesting device, into the application requesting teachings of Seibert, for the purpose of providing more ease of use for software development, as taught by AbiEzzi [0004] and [0032]

Seibert as modified by AbiEzzi does not specifically disclose compiling, by the application server, a binary machine code executable based on at least the class of the user device and the intermediate code of the one of the plurality of applications corresponding to that request; and sending the executable to the user device corresponding to that request; and sending the executable to the user device corresponding to that request; and sending by the application repository, the binary machine code executable to the user device corresponding to that request.

However, Andrade discloses for each of the plurality of requests, compiling, by the application server, a binary machine code executable based on at least the class of the user device and the intermediate code of the one of the plurality of applications corresponding to that request; and sending the executable to the user device corresponding to that request (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-45 and claim 20; which shows compiling an executable based on the determined class, viewed as the associated computer architecture for the device as it would classify the device into a particular type of architecture and the intermediate code representation where the specifics of the application sever performing the compiling are seen disclosed below), and
sending by the application store, the binary machine code executable to the user device corresponding to that request (Andrade Col. 5 lines 45-54; which shows that the compiled executable code is output/sent to the intended runtime environment which in light of the above disclosed teachings can be viewed as the sending the compiled binary machine code executable to the requested target).



Seibert as modified by AbiEzzi and Andrade does not specifically disclose the developer devices that are separate from the application store and are coupled by a network to the application store, the application store includes an application server that compiles the one or more of the plurality of machine code application.

However, Ting discloses the developer devices that are separate from the application store and are coupled by a network to the application store, the application store includes an application server that compiles the one or more of the plurality of machine code application (Ting [0031] lines 1-8 and [0034] lines 1-6; which is able to shows the plurality of separate devices including an asset provider/developer a marketplace/application store and an asset consumer/user for code for services viewed as types of application where it is seen that the marketplace/store includes server that can compile that receive code thus in light of above disclosed information showing the specifics of the compiling of the binary machine code of the application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ting showing the separate devices of Seibert as modified by AbiEzzi and Andrade, for the purpose of increasing usability for a marketplace/store by increasing the functionality an information associated with the store, at taught by Ting [0034] lines 1-6.

As to claims 2 and 16, Seibert as modified by AbiEzzi does not disclose however Andrade discloses, wherein the intermediate code is a low level abstraction of machine code (Andrade Col. 5 lines 22-25; which shows that the intermediate code is a low level language where it is viewed that the intermediate language would act as an abstraction of the machine language).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.


As to claims 3 and 17, Seibert discloses wherein each of the applications is stored without a corresponding executable code (Seibert Col. 8 line 66- Col. 9 line 9; which shows code can be stored as source code as well thus viewed as without executable code).

As to claim 4, Seibert disclose wherein each of the applications is stored without corresponding source code (Seibert Col. 8 line 66- Col. 9 line 9; which shows that the storage of the application code be in intermediate object code thus viewed as done without corresponding source code).

As to claim 7, Seibert as modified by AbiEzzi does not disclose however Andrade discloses, wherein the compiling is in response to receiving that request (Andrade Col. 5 lines 22-45 and Col. 6 lines 37-43 which show the comping is done in response to the compiler receiving the program code which can be viewed as done is response to the request seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.

As to claim 8, Seibert discloses, wherein the executable code is installed on the user device corresponding to that request (Seibert Col. 11 lines 37-42 and Col. 12 lines 14-17; which shows that the code is download to the user/tester device responsive to request, where it is seen disclosed specifically above the information of the executable code).

As to claim 10, Seibert discloses wherein at least two of the plurality of requests are for the same one of the plurality of binary machine code applications (Seibert Col. 8 line 66- Col. 9 line 9, Col. 11 lines 37-42 and Col. 12 lines 3-7; which shows the request for application that can be a plurality of application but can also be viewed as including plurality of request for the same binary machine code application).

Seibert as modified by AbiEzzi does not specifically disclose wherein the request results in compiling different executables

However, Andrade discloses wherein the request results in compiling different executables (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-45 and claim 20; where it is viewed as when the application code information is sent to the target/requesting device and compiled in light of specific computer architecture can be viewed as compiling different executables).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.


As to claims 11 and 20, Seibert discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to generate a plurality of executables for a plurality of user devices, the method comprising: 
wherein each of the plurality of applications having been stored as intermediate code the intermediate code is generated by one or more developer devices (Seibert Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository, thus acting as a type of application store, on a developer device that includes a code compiler the code repository storing source code, intermediate object code thus viewed as being generated by the compiler)
receiving, at the application store, a plurality of requests for a retrieval of a plurality of binary machine code applications from the plurality of user devices the plurality of user devices are different than the application store (Seibert Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository on a developer device the code repository storing source code, intermediate object code and compiled binary the device includes compiler where the applications can be retrieved from the storage device by a plurality of other/tester and/or market devices viewed as different from the device hosting the application repository); and 

Seibert does not specifically disclose the plurality of user devices have different classes of user devices; and for each of the plurality of requests, determining a class for the user device corresponding to that request for a binary machine code application by receiving a set of characteristics of the user device corresponding to that request, and determining the class using at least the set of characteristics.

which shows being able to determine the class for the user device out of a plurality of class options for the respective user requested based on characteristic information of the user device where it is seen disclosed above the specifics for the request for a binary machine code application).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing data to incorporate the teachings of AbiEzzi, showing the determination of class of requesting device, into the application requesting teachings of Seibert, for the purpose of providing more ease of use for software development, as taught by AbiEzzi [0004] and [0032].

Seibert as modified by AbiEzzi do not specifically disclose compiling a plurality of applications into a plurality of executables, and each of the plurality of executables corresponds to a class; and matching, by the application store, one of the plurality of binary machine code executables corresponding to that request, and sending, by the application store, the one of the plurality of executables to the user device corresponding to that request.

However, Andrade discloses compiling a plurality of applications into a plurality of executables, and each of the plurality of executables corresponds to a class (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-45 and claim 20; which shows compiling an executable based on the determined class);
where the compiled information is matched/associated with request for intended runtime environment), and
sending, by the application store, the one of the plurality of executables to the user device corresponding to that request (Andrade Col. 5 lines 45-54; which shows that the compiled executable code is output/sent to the intended runtime environment which in light of the above disclosed teachings includes a requested/targeted the user device)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.

Seibert as modified by AbiEzzi and Andrade does not specifically disclose compiling by an application server of an application store and the developer devices that are separate from the application store and are coupled by a network to the application store,.

However, Ting discloses disclose compiling by an application server of an application store and the developer devices that are separate from the application store and are coupled by a network to the application store (Ting [0031] lines 1-8 and [0034] lines 1-6; which is able to shows the plurality of separate devices including an asset provider/developer a marketplace/application store and an asset consumer/user for code for services viewed as types of application where it is seen that the marketplace/store includes server that can compile that receive code thus in light of above disclosed information showing the specifics of the compiling of the binary machine code of the application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ting showing the separate devices of developing, storing and using application, into the application development process of Seibert as modified by AbiEzzi and Andrade, for the purpose of increasing usability for a marketplace/store by increasing the functionality an information associated with the store, at taught by Ting [0034] lines 1-6.

As to claims 12 and 21, Seibert discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to store a plurality of applications in an application repository, the method comprising:
receiving, at the application store, a plurality of applications from a plurality of developers wherein each of the plurality of applications are in intermediate code generated by one or more developer devices (Seibert Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository, thus acting as a type of application store, on a developer device the code repository storing source code, intermediate object code and compiled binary thus viewed that the applications code has been received so that it can be stored and since the compiler is on the developer device it is viewed that the intermediate code is generated by the compiler on the developer device), 
Col. 8 line 66- Col. 9 line 9 and Col. 11 lines 37-42; which shows the application code being stored in an application code repository on a developer device where the applications can be retrieved from the storage device by a plurality of other/tester and/or market devices viewed as different from the device hosting the application repository).

Seibert does not specifically disclose the class of the plurality of user devices is determined based on at least a set of characteristics received with each of the plurality of request, and the plurality of user devices have different classes of user devices.

However, AbiEzzi disclose the class of the plurality of user devices is determined based on at least a set of characteristics received with each of the plurality of request, and the plurality of user devices have different classes of user devices (AbiEzzi [0032] lines 1-12 and claim 5; which shows being able to determine the class for the user device out of a plurality of class options for the respective user requested based on characteristic information of the user device).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing data to incorporate the teachings of AbiEzzi, showing the determination of class of requesting device, into the application requesting teachings of Seibert, for the purpose of providing more ease of use for software development, as taught by AbiEzzi [0004] and [0032].

Seibert as modified by AbiEzzi do not specifically disclose wherein each of the plurality of binary machine code applications is compiled into a binary machine code executable and  plurality of user devices in response to receiving a plurality of requests from the plurality of user devices, the binary machine code executable is compiled based on at least a class of the plurality of user devices.

However, Andrade disclose wherein each of the plurality of binary machine code applications is compiled into a binary machine code executable and sent by the application store to one of a plurality of user devices in response to receiving a plurality of requests from the plurality of user devices, the binary machine code executable is compiled based on at least a class of the plurality of user devices (Andrade Col. 1 lines 63- Col. 2 line 5, Col. 5 lines 32-54 and claim 20; shows that the source code is compiled into executable code is output/sent to the intended runtime environment which in view of the above teachings shows the specifics of responding to the plurality of request from a plurality of different devices and sending the application code to the target device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to incorporate the teachings of Andrade, showing sending the compiled request to its intended target, into the teachings of Seibert as modified by AbiEzzi showing handling of application request, for the purpose of increasing effectiveness of compilation by being able to compile the high level instruction into a plurality of low level instructions for a specific computer architecture and thus have increase in code effectiveness as taught by Andrade Col. 1 lines 45-59 and Col. 5 lines 45-54.

Seibert as modified by AbiEzzi and Andrade does not specifically disclose the one or more developer devices that are separate from the application store and are coupled by a network to the application store.

However, Ting discloses disclose the one or more developer devices that are separate from the application store and are coupled by a network to the application store (Ting [0031] lines 1-8 and [0034] lines 1-6; which is able to shows the plurality of separate devices including an asset provider/developer a marketplace/application store and an asset consumer/user for code for services viewed as types of application all connected over the data network).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ting showing the separate devices of developing, storing and using application, into the application development process of Seibert as modified by AbiEzzi and Andrade, for the purpose of increasing usability for a marketplace/store by increasing the functionality an information associated with the store, at taught by Ting [0034] lines 1-6.


As to claim 13, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 14, it is comparable to claim 2 above and rejected under the same reasoning.

As to claims 22 and 23, Seibert discloses wherein the each of the plurality of application are in intermediate code are without a corresponding executable for that application (Seibert which shows that the application code can be as intermediate code thus viewed as without a corresponding executable for the application).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert, AbiEzzi, Andrade and Ting as applied to claims 1 and 15 above, and further in view of Surazski et al. (Pub. No. US 2015/0234699 A1).

As to claims 6 and 19, Seibert as modified by AbiEzzi, Andrade, and Ting does not specifically disclose wherein at least one of the plurality of requests is a purchase for one of the plurality of binary machine code applications corresponding to that request.

However, Surazaski discloses wherein at least one of the plurality of requests is a purchase for one of the plurality of binary machine code applications corresponding to that request (Surazski [0028] lines 3-12; which shows that the request for the application includes a purchase for one of the application in the store where the specifics of the binary machine code applications stored in repository are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date to incorporate the teachings of Surazski, showing the specifics of an application store, into the application repository of Seibert as modified by AbiEzzi, Andrade and Ting for the purpose of helping to provided more access to application and thus help increase marketability for developer, as taught by Surazski [0004] lines 6-12

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193